UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-1953



MARIANO ALBERT,

                                                        Petitioner,

          versus


JOHN ASHCROFT,

                                                        Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A76-594-091)


Submitted:   May 3, 2004                    Decided:   June 14, 2004


Before WILKINSON, NIEMEYER, and TRAXLER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Ana T. Jacobs, ANA T. JACOBS & ASSOCIATES, P.C., Washington, D.C.,
for Petitioner.   Peter D. Keisler, Assistant Attorney General,
Terri J. Scadron, Assistant Director, Virginia M. Lum, Office of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Mariano Albert, a native and citizen of the Philippines,

petitions for review of a Board of Immigrations Appeals (“Board”)

summary order denying his motion to reopen and reconsider its

earlier order affirming, without opinion, an immigration judge’s

decision   finding    him   removable    as   charged   and   denying   his

application for cancellation of removal.

           In this petition, Albert solely attacks the Board’s

streamlined regulations codified at 8 C.F.R. § 1003.1(e)(4) (2003),

arguing that these regulation as applied in his case retroactively

deny him the right to review by at least three Board members, deny

his right to due process of law, and contravene the Immigration and

Naturalization Act. We have recently rejected identical challenges

to the Board’s streamlining regulations in Blanco de Belbruno v.

Ashcroft, ___ F.3d ___, ___, 2004 WL 603501 at *5-*9 (4th Cir.

Mar. 29, 2004) (No. 02-2142).      See also Khattak v. Ashcroft, 332

F.3d 250, 253 (4th Cir.), cert. denied, 124 S. Ct. 833 (2003).

           Accordingly, we find Albert’s claims are meritless and

deny his petition for review.           We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                          PETITION DENIED


                                  - 2 -